                                              IN THE UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF OHIO
                                                 EASTERN DIVISION AT CLEVELAND

                       CHRISTOPHER CARLO                               Case No. 1:18-cv-00031-PAG

                                         Plaintiff,
                                                                       JUDGE: PATRICIA A. GAUGHAN

                                   v.
                                                                       STIPULATED DISMISSAL WITH
                       MIDWEST RECOVERY SYSTEMS, LLC,                  PREJUDICE AGAINST DEFENDANT
 /s/ Patricia A. Gaughan




                       et al.,                                         JTM CAPITAL MANAGEMENT, LLC

                                        Defendants.

                              Plaintiff Christopher Carlo and Defendant JTM Capital Management, LLC hereby
So Ordered.

    1/15/19




                       stipulate that Plaintiff’s Claims against Defendant JTM Capital Management contained in

                       Plaintiff’s Amended Complaint (Doc. No. 18) are hereby dismissed with prejudice pursuant to

                       Civ. R. 41(A)(ii). The parties shall bare their own costs.


                       Respectfully Submitted,

                       /s/ Brian D. Flick, Esq.                             /s/Michael J. Palumbo, Esq.
                       Brian D. Flick (0081605)                             Michael J. Palumbo, Esq. (0081718)
                       Marc E. Dann (0039425)                               Anthony J. Gingo (0085669)
                       William E. Behrens (0093031)                         Gingo Palumbo Law Group LLC
                       DANNLAW                                              Summit One
                       P.O. Box 6031040                                     4700 Rockside Road, Suite 4400
                       Cleveland, OH 44103                                  Independence, OH 44131
                       216/373-0539                                         216/503-9512
                       216/373-0536 – fax                                   888/827-0855 - fax
                       notices@dannlaw.com                                  michael@gplawllc.com
                       Attorneys for Plaintiffs                             anthony@gplawllc.com
                                                                            Attorneys for Defendant JTM Capital
                                                                            Management, LLC
